Citation Nr: 9919226	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-27 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental condition for 
the purposes of Department of Veterans Affairs (VA) 
outpatient dental treatment, including as an undiagnosed 
illness due to Persian Gulf service.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran submitted DD Forms 214 reflecting active duty 
from August 1976 to October 1977, and in December 1990, and 
ANG/USAFR Point Credit Summaries reflecting service for many 
years from 1968 to 1997.  At the time of his hearing before 
the undersigned he had been recalled to active duty for 
Kosovo.  He served in the Persian Gulf between August 1990 to 
January 1991, and then was in Spain until April 1991.  


FINDING OF FACT

Competent medical evidence of a dental condition incurred or 
aggravated in service, including as an undiagnosed illness 
involving a dental condition, has not been presented.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a dental condition, including as an undiagnosed illness 
due to Persian Gulf service, has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In September 1994 the veteran submitted a claim of 
entitlement to service connection for gum disease and tooth 
decay, which he indicated were "most likely related to 
Desert Storm/Shield or JP-4 poisoning while in tents in Moron 
AB, Spain."  Attached to the VA Form 21-526, Veteran's 
Application for Compensation and Pension, was a two page 
document that noted treatment administered to the veteran by 
a private dentist, Dr. P, from November 1991 to September 
1994.  He added that "the dentist felt that the JP-4 
poisoning may have lead [sic] to some of the teeth/gum 
problems.  Within six months of return, I was spitting out 
pieces of teeth that had just broken off for no medical 
reason."  He received extensive treatment for dental 
problems from Dr. P, and submitted a statement from that 
dentist dated in December 1994 in which the dentist indicated 
the veteran had excessively severe and uncontrolled caries.  
The statement did not address whether there was a 
relationship between the veteran's service and the dental 
care he required, however.  The veteran subsequently 
submitted a statement explaining that he was exposed to JP-4 
fuel when it was erroneously used as fuel for a heater 
located right next to his cot while serving in Spain, and 
submitted a document entitled "Texaco, Inc., Industrial 
Hygiene, Toxicology and Material Safety Data Sheet," which 
indicates that the JP-4 fuel he reported was used in a heater 
in Spain was not intended for space heaters.  The document 
does not identify symptoms of exposure to the fuel that 
involve the teeth and gums. 

In May 1996 the veteran asserted that blood work completed in 
August 1995 reflected his second symptom of Gulf War 
syndrome, a failed white count.  He added that in August 1995 
he also failed a hearing standards test for the first time, 
and suggested that might have been related to Gulf War 
syndrome.  He added that he is a career soldier who has spent 
almost every day in uniform so anything he does is duty 
connected. 

In a rating decision dated in May 1996 the RO concluded the 
claim of entitlement to service connection for a dental 
condition was not well grounded, as the evidence failed to 
show a disability for which service connection could be 
granted.  It also indicated that service connection for an 
undiagnosed illness based on Persian Gulf exposure was denied 
as the condition for which the veteran sought service 
connection was caused by normal wear and tear. 

In a VA general medical examination conducted in September 
1996, the examiner reported that the veteran denied any 
current complaints of fatigue or sore bones or abnormal white 
count, although he did have fatigue and sore bones two years 
prior, but not since.  Regarding the white count, the veteran 
reportedly knew nothing about that, and explained that in 
July 1996 he had complete laboratory tests in the National 
Guard, which yielded a normal white count.  The examiner's 
diagnoses were as follows:  

1.  Physically healthy male except for 
dental problems for which he has dental 
evaluation.  
2. Fatigue and sore bones, etc., two 
years ago for a short time.  He has not 
had any problems ever since.  Inactive 
condition.  He is a very active, jovial 
male, who does not seem to be having any 
distress.  He is never aware of any 
abnormal white count, though this is 
marked on [the] exam sheet.  It is an 
inactive, nonexisting condition.  Patient 
claims in July, 1996, all laboratory 
tests were done and he was told all the 
tests were normal. 

In a VA dental examination also conducted in September 1996, 
the examiner noted the veteran currently suffered from 
chronic inflammatory gingivitis secondary to local factors.  
The examiner noted the veteran's teeth were reasonably well 
restored although the veteran was in need of replacements for 
several missing teeth.  The diagnosis was that the veteran 
required routine periodontal and restorative care.  The 
examiner also reported that the veteran "alleges this 
breakdown began after gulf war service.  I cannot ascertain 
any connection between the two since I have no prior (to Gulf 
war) data.  At this time, problems appear secondary to local 
factors." 


Analysis

Initially, the Board of Veterans' Appeals (Board) notes that 
the United States Court of Appeals for Veterans Claims has 
repeatedly held that the Board is required to consider a 
veteran's claim under all applicable provisions of law and 
regulation whether or not the claimant specifically raises 
the applicable provision.  See Douglas v. Derwinski, 2 Vet. 
App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, however, the veteran 
clearly explained in a letter dated July 17, 1996, that he is 
"not asking for a disability or anything in money" but is 
simply asking for treatment.  Accordingly, the Board will 
address this claim only as it relates to establishing 
entitlement to outpatient dental treatment, and not as a 
claim of entitlement to compensation for disability.  

The Board notes that after this appeal was sent to the Board 
for appellate consideration, the applicable regulations were 
revised.  In particular, 38 C.F.R. §§ 3.382 and 4.149 were 
removed, and § 3.381 was revised extensively to clarify 
requirements for service connection of dental conditions and 
provided that VA would consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  The new version of 
§ 3.381(a) provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R § 17.161.  38 C.F.R. 
§ 3.381(a) (1999).  VA is required to apply the version of 
the regulation most favorable to the veteran when a change in 
the law occurs during the pendency of a claim.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, however, 
the claim fails because the veteran has not presented a well-
grounded claim as required by 38 U.S.C.A. § 5107, regardless 
of the version of the regulation considered.  Hence, the 
Board makes no finding as to which version of the regulation 
is more favorable to the veteran, as such a finding is not 
necessary to the adjudication of this appeal.  

As noted above, the veteran alleged in his 1994 VA Form 21-
526 and the 1996 VA Form 21-4138 that his service in Saudi 
Arabia during the Persian Gulf War may have caused a dental 
disability.  Except as provided elsewhere in the regulation, 
VA shall pay compensation under chapter 11, title 38, United 
States Code, to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, skin, headache, muscle or joint 
pain; neurological, neuropsychological, respiratory, 
gastrointestinal, or cardiovascular signs or symptoms; 
abnormal weight loss; or sleep disturbances.  Such disability 
must become manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and cannot be attributed to any known 
clinical diagnosis.  Chronic disability includes one that 
existed for six months or more that exhibit intermittent 
episodes of improvement and worsening over a six-month 
period.  The chronic disability will be rated by analogy 
using the evaluation criteria set out in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  38 C.F.R. § 3.317(a), 
(b).  Compensation will not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia theater 
during the Persian Gulf War or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event after such service, or if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct.  
3 C.F.R. § 3.317(c).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d. 604 (Fed. Cir. 1996) 
(table). 

The Board has carefully considered the veteran's assertions 
that while he was on active duty he incurred a dental 
condition that affected his gums and teeth, and resulted in 
the removal of so many teeth that he had to have bridges and 
implants put in place at his own expense.  He has argued that 
the cause of the dental condition was exposure to jet fuel, 
in particular exposure received when that fuel was used in a 
heater next to his cot while he was stationed in Spain, and 
at his hearing before the undersigned suggested his military 
service in Saudi Arabia, Turkey, Italy or elsewhere might 
also have exposed him to something that caused his dental 
condition.  See Transcript at 7-8.  

He has submitted no medical opinion suggesting there is such 
a relationship, however.  The only medical opinion addressing 
a relationship between service and the veteran's current 
dental problems is the September 1996 opinion from the VA 
dentist, who opined that there was no such relationship.  As 
a layperson, the veteran is qualified only to provide 
competent evidence of the symptoms he experienced, not of the 
diagnosis of an in-service disease or injury, or of a nexus 
between a current diagnosis and an in-service disease or 
injury.  Falzone v. Brown, 8 Vet. App. 398 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Regarding the 
veteran's assertion in his VA Form 21-4138 dated in October 
1994 that a dentist told him that jet fuel poisoning could 
have led to some of his teeth and gum problems, the 
connection between what a dentist said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence, and 
therefore, could not ground a claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. App. 198 
(1997).  Without a competent medical opinion regarding the 
existence of a relationship between service and a dental 
condition, this claim is not well grounded, as the third step 
of the Caluza analysis has not been met. 

The Board notes that the examiner who conducted the 1996 VA 
dental examination might not have had the veteran's claims 
folder available to him, as he reported that he had no data 
prior to the Gulf War.  In light of the Board's conclusion 
that the claim is not well grounded, however, additional 
action is not required as there is no duty to assist a 
claimant unless a well-grounded claim is presented.  Epps v. 
Gober, 126 F. 3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 
Vet. App. 240 (1996).  

With regard to the claim that the veteran suffers an 
undiagnosed illness manifested by dental and white blood 
count problems, the Board notes the veteran's dental 
condition is not an undiagnosed illness:  it was diagnosed in 
the September 1996 dental examination as chronic inflammatory 
gingivitis secondary to local factors.  Furthermore, the 
general medical examination conducted in September 1996 
revealed that the veteran no longer asserted symptoms of 
fatigue, sore bones, and abnormal white count, and in fact 
denied them.  The examiner concluded that the veteran had no 
undiagnosed illnesses.  Accordingly, the claim of entitlement 
to service connection for a dental condition to the extent it 
is an undiagnosed illness based on Persian Gulf War service 
is also not well grounded, as the first step of the Caluza 
analysis has not been met:  the veteran has no disability 
characterized as an undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

Absent medical evidence of a nexus between service and a 
current dental disability the Board finds the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim of entitlement to 
service connection for a dental condition consisting of tooth 
decay and gum disease is well grounded.  Accordingly, the 
claim is not well grounded.  



ORDER

The claim of entitlement to service connection for a dental 
condition for the purposes of VA outpatient dental treatment 
is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 

